Title: Mary Smith Cranch to Abigail Adams, 4 June 1785
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Boston June 4th. 1785
     
     I have just heard that Scot is to sail tomorrow. I cannot let a vessel go without a few Lines when I know of it. I have a letter began at home for you, but I cannot get it Soon enough to go by this conveyence. The children have Letters for you and their Cousin but they must all wait for the next vessel. I have had so much company lately that it has been impossible to write as we would have done. Our dear Sister Shaw has made us a visit and is just return’d. She is in better Health than I have seen her some time. Her ride Mr. Shaw says has been of great Service to her. Cousin Tommy has made us a little visit also. He is a fine Boy and I hope will make a good man. Miss Peggy White and Miss Hazen have spent a few Days with us. Miss White is perfectly recover’d and is grown very fat. Miss Hazen is as thin and sprightly as ever. She is with us still. I have receiv’d your Letter of March 13th. Mr. Tyler has also receiv’d a Pacquet containing Letters from Cousin Nabby to her Friends: which I hope he will deliver in Season. Miss Mrs. Guild receiv’d her Letters from which came to Mr. T. the 24th. of May, and then only two. From some circumstances, she thinks more have been sent her. He receiv’d them the beginning of April and why he did not send them to her before is as hard accounting for as why he did not forward one he receiv’d last Fall for Miss Broomfield, till this Spring. She must never wonder why She does not receive answers to her Letters till She is sure they are receiv’d. She will receive Petitions from many of her Friends to have their Letters not incloss’d in Mr. T’s Pacquit. They may give various reasons but they all mean the Same thing. It is one of his whims not to deliver Letters for a long time after he has recev’d them. He would not like to be Serv’d so himself. You may read this to her or not, as you may think best. I wish you were in England. I could write with much more freedom than I dare too at present as I find Letters can be oppend in France as well as in America.
     If there is any thing which you may wish to be inform’d of which I have not told you ask me, and I will endeavour to Satisfy you.
     It is no Small job I assure you to keep the moths from devouring all your woolen cloaths in your House. We examin them once in three weeks and always find it necessary to do so during the Summer Season. We have ventur’d to take the best Suit of Mr. A’s cloaths for Cousin Charles. They were too Short Skirted for his Papa and would not have done for Cousin Charles another Summer if the moths had spair’d them. I have taken all the cloth and Cloaths out of the Hair Trunk as the moths had got into the Hair, and put them into a sheet and into a ceder chest. You may depend upon the utmost care, that we can take to preserve them. The whole pieces of red cloth we have pin’d up in a Sheet So Securly that I think nothing can get to it.
     As you are in a Land of cambrick, you had better Supply your Self well. There is not an article so dear here. You cannot get any fit to wear under three Dollars a yard. We have taken the piece of unglaz’d to make ruffles for your Sons. By cousin Nabbys Letters I think we may expect your Son Soon. Dear youth with how much Joy will he be receiv’d. We will do every thing in our Power to make him happy. Betsy is rather feeble this warm weather. How this town will Suit her I know not. Musick may Possibly amuse, it does not often Serve as a brace.
     Mr. Cranch is well, but is so busy that I have Scarcly had time to speak to him. The Senate is very thin and they keep him fully imploy’d. I will write you further Soon. I wish I could see you. Do not fail of Sending by every vessel. I know not if Mr. T. has wrote. He knows of this chance. He is well but grown so fat that he cannot wear his wastcoats without inlarging them. Your mother Hall is well, Sends her Love and thanks you for the money you sent her. My dear Sister let nobody see this letter but your Self. Tis bad written I know, but this will not be what you will first attend too. If the vesel Should not sail so soon as we expect I will endeavour to write again. Remember me in the tenderest manner to Mr. Adams and my cousin and believe me affectionately yours
     
      Mary Cranch
     
    